ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, “The Examiner indicates that the removal of the limitation ‘equally divided into three portions in the thicknesswise direction of the fiber structure’ from claim 1 defines the claimed ratio of hardness more broadly than as defined in the specification.
“In response, Applicant has amended claim 1 to add the limitation ‘equally divided into three portions in the thickness wise direction of the fiber structure’ back into claim 1” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: This rejection would be overcome when the amendments are entered. However, the amendments will not be entered at this time.

Applicant argues, “Takei does not disclose: 1) a hardness ratio (intermediate layer/surface layer portion)… is in the range of 0.60 to 0.85. In this regard, Applicant submits that the claimed hardness ratio of 0.85 is not ‘about 1.’
“Pascavage also does not disclose: 1) a hardness ratio (intermediate layer portion/surface layer portion)… is in the range of 0.60 to 0.85. 

EXAMINER’S RESPONSE: Applicant’s proposed amendment a hardness ratio in the range of 0.60 to 0.85 of claim 1 would require further search and consideration. Therefore, Applicant’s proposed amendments will not be entered at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781